         Case 7:21-cr-00007-VB Document 13 Filed 01/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
                                 VIDEO OR TELE CONFERENCE
                                     -against-


Edward                                    Green                                  7:21-cr-                            U{
      Defendant(s).



Defendant Edward Green hereby voluntarily consents to participate in the
following proceeding via d videoconferencing or Kl teleconferencing:


D Initial Appearance Before a Judicial Officer


       Arraignment (Note; If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Ball/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel

      {During a plionec.lll on December 28, 20.20, Mr. Green iiuthomed Senjnmm Gahi la ekclroilicuHy swl llm form)




SdAvard^ Qre^n/ i)®.^ i
Defendant's Signature Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Edward Green _ Benjamin Gold
Print Defendant's Name Print Counsel's Name



This jproce^dmg was conducted by reliable video orJele^Kone con^fericin^ t^Khology.

                    7\
Datfcf LLS-. Distri^i-fSge/U^rMagistrate Judge ^
